Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1985079 (hereinafter CN ‘079).
As regarding claim 1, CN ‘079 discloses the claimed invention for an exhaust device (figure) comprising a spark arrester, wherein the spark arrester includes a main body part (21) and a flange part [23 – abstract (snap fastening means)], said main body part having a net portion (21) through which exhaust gas passes, said flange part having a diameter enlarged from the main body part and being formed of a spring member, the flange part includes a bent part that is telescopically bent by elastic 
As regarding claim 2, CN ‘079 discloses all of limitations as set forth above.  CN ‘079 discloses the claimed invention for wherein the bent part has a structure (figure – no number) in which a part of the flange part is bent toward one of an upstream side (below of 21) and a downstream side (top of 21) of the exhaust gas.
As regarding claim 3, CN ‘079 discloses all of limitations as set forth above.  CN ‘079 discloses the claimed invention for wherein the flange part is a member formed by bending, as the bent part, three outer peripheral portions (the flange has at least three sides) at intervals in a circumferential direction toward one of an upstream side and a downstream side of the exhaust gas with respect to an annular plate material in a front view.
As regarding claim 4, CN ‘079 discloses all of limitations as set forth above.  CN ‘079 discloses the claimed invention for wherein the exhaust device includes an exhaust port (11) through which the exhaust gas is exhausted, and the spark arrester is provided at a position where an external appearance is visible (figure) from the exhaust port.
As regarding claim 5, CN ‘079 discloses all of limitations as set forth above.  CN ‘079 discloses the claimed invention for wherein the spark arrester is provided at a position where a part of the spark arrester projects from the exhaust port depending on an exhaust gas pressure acting on the spark arrester (figure).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/13/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773